Citation Nr: 1014919	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation greater than 20 
percent for low back strain, with degenerative joint and disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 Regional Office (RO) 
in Muskogee, Oklahoma rating decision, which denied the claim 
on appeal.

The Board notes the Veteran requested a hearing in her 
February 2007 substantive appeal, but the Veteran failed to 
appear for her hearing despite multiple proper notices being 
sent to his last known address.  The motion to reschedule the 
hearing was denied in a January 2009 ruling on the basis that 
the Veteran had not demonstrated good cause for her failure 
to appear in accordance with the provisions of 38 C.F.R. § 
20.704 (2009).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluation greater than 
20 percent for low back strain, with degenerative joint and 
disc disease.  After a thorough review of the Veteran's 
claims file, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009). 
 
The Veteran was last afforded a VA examination for her low 
back disability in September 2005, over four and a half years 
ago.  The Veteran has argued that her back disability is 
getting progressively worse.  In that regard, the Board notes 
that a prior April 2004 VA examination showed significantly 
better range of motion in the low back than was observed 
during the September 2005 examination.  Treatment records 
indicate ongoing treatment for and complaints of low back 
problems.  Thus, the record suggests a progressively 
worsening low back disability and that the most recent record 
specifically examining the low back for the criteria 
necessary for a proper rating is over four years old.  Thus, 
a new examination is necessary to accurately determine the 
current state of the Veteran's low back disability.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The RO should also take this opportunity to obtain the 
relevant records of any and all recent VA medical treatment, 
from February 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from all applicable VA medical facilities 
for treatment received from February 2007 
to the present.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination, 
to include a complete physical 
examination, in order to determine the 
current severity of her service-connected 
low back strain, with degenerative joint 
and disc disease.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically 
state the degree of disability present in 
the Veteran's spine and her current range 
of motion, as well as identify any 
neurological manifestations of her back 
disability, to include radiculopathy in 
the lower extremities.  The clinician 
should also discuss how the Veteran's 
disability impacts her daily activities of 
living.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


